Name: 2001/715/EC: Council Decision of 27 September 2001 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2001-10-05

 Avis juridique important|32001D07152001/715/EC: Council Decision of 27 September 2001 appointing a German member and a German alternate member of the Committee of the Regions Official Journal L 265 , 05/10/2001 P. 0014 - 0014Council Decisionof 27 September 2001appointing a German member and a German alternate member of the Committee of the Regions(2001/715/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998 appointing the members and alternate members of the Committee of the Regions(1),Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Edmund STOIBER, notified to the Council on 26 June 2001;Whereas a seat as an alternate member is to become vacant following the appointment of Mr Reinhold BOCKLET to replace Mr Edmund STOIBER;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article(a) Mr Reinhold BOCKLET is hereby appointed a member of the Committee of the Regions to replace Mr Edmund STOIBER, and(b) Mr Edmund STOIBER is hereby appointed an alternate member of the Committee of the Regions to replace Mr Reinhold BOCKLET,for the remainder of their terms of office, which run until 25 January 2002.Done at Brussels, 27 September 2001.For the CouncilThe PresidentM. Verwilghen(1) OJ L 28, 4.2.1998, p. 19.